DETAILED ACTION

Response to Amendment
The Amendment filed 4/30/2021 has been entered. Claims 1-6 and 8-20 remain pending in the application. Claim 7 was cancelled. Claims 2-3, 11, 15 and 19-20 were withdrawn. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/30/2021 has been entered.

Election/Restrictions
Claims 1 and 14 are allowable. The restriction requirement groups I-V, as set forth in the Office action mailed on 11/07/2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of groups I-II and IV-V is withdrawn.  Claims 2-3, 11 and 15 directed to groups I-II and IV-V no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Blake Jackson (66272) on 4/30/2021.
The application has been amended as follows: 
“1.    (currently amended) A shaving system, comprising:
a unitary frame having a lengthy, a width, a topside and an underside,
wherein the unitary frame includes angled bends forming at least three lengthwise intermediary guards on the unitary frame, the least three lengthwise intermediary guards protruding outward toward the frame topside of the unitary frame to contact skin of a user in use, and the intermediary guards separated by at least three gaps in the unitary frame; and 
at least three blades, welded lengthwise to lengthwise portions of the underside of the unitary frame, 
wherein the unitary frame is between 1.2 mm thick and 0.6 mm thick at the portions where the at least three blades are welded, 
wherein each of the at least three lengthwise guards is arranged aft to each of the at least three gaps and each of the at least three blades respectively; 
wherein the at least three blades each include an edge , wherein the edges of each of the three blades defining a plane, and 


14.    (currently amended) A system comprising:
a bent metal frame including a topside, an underside, a width and a length, the length being longer than the width, 
wherein the bent metal frame includes,
at least three holes running partially along the length; at least three intermediary humps formed in the bent metal frame running partially along the length before each of the at least three holes respectively, the at least three humps is configured to contact skin of a user in use;
at least three stainless steel flat razor blades, each having a width and a length, the length being longer than the width, each stainless steel flat razor blade having a sharpened edge along a first side of the length and a blunt side along a second side of the length;
the at least three stainless steel flat razor blades welded to the underside of the bent metal frame so that the sharpened edge of each of the at least three stainless steel flat razor blades each protrudes respectively through each of the at least three holes, the at least three sharpened edges of the at least three stainless steel flat razor blades defining a plane, wherein the at least three stainless steel flat razor blades are welded to the bent metal frame and at angles between 17 and 30 degrees from the plane, and a distance between each successive edge of the sharpened edge of each of the at least three stainless steel flat razor blades is between 1.1 mm and 1.7 mm,
wherein the bent metal frame is less than 1.2 mm thick at portions where the at least three stainless steel flat razor blades are welded.

19-20. (cancelled)”

Allowable Subject Matter
Claims 1-6 and 8-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, 

However, Zucker, Welsh, Coresh and Dryfhout fails to teach the cutting edge of the three blades define a plane with the other limitations of claim 1. 
Furthermore, no additional prior art could be found to teach the claimed limitations either alone nor in combination to further modify the device of Zucker, Welsh, Coresh and Dryfhout. Thus claim 1 is allowable, claims 2-6 and 8-13 are allowable by virtue of its dependency on claim 1. Claims 14-18 are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479.  The examiner can normally be reached on Monday - Thursday 8 AM-6 PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea 



/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        
5/06/2021

/KENNETH E PETERSON/Primary Examiner, Art Unit 3724